Citation Nr: 1212941	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  09-27 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether the Veteran's Department of Veterans Affairs compensation benefits were properly terminated effective from December 27, 2001 to July 19, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to October 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran was captured immediately after commission of a felony on July 9, 2000.  He was subsequently sentenced to prison and released on parole on August 2, 2004.  In May 2004, based on the provisions of 38 U.S.C.A. § 5313 (West 2002), the RO reduced the Veteran's compensation benefits to 10 percent for his time of incarceration.  This created an overpayment.  The Veteran did not disagree.  38 U.S.C.A. § 5313B became effective December 27, 2001.  This new law completely prohibited the payment of compensation when a claimant was a fugitive felon.  In 2007, the RO found out that a warrant for the Veteran's arrest had been issued by another jurisdiction on September 11, 2000 and had not been cleared until July 19, 2007.  The RO then reduced the Veteran's benefits to zero from the effective date of the new law until the warrant was cleared.  This created an overpayment, which the Veteran has appealed.  

The issue of whether VA compensation benefits were properly terminated effective from August 2, 2004 to July 19, 2007 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

The Veteran was incarcerated for a felony from July 9, 2000 to August 2, 2004.  


CONCLUSIONS OF LAW

1.  The criteria for application of 38 U.S.C.A. § 5313, providing for reduction of benefits to 10 percent, were met from July 9, 2000 to August 2, 2004.  38 C.F.R. § 3.665 (2011).  

2.  The criteria for application of 38 U.S.C.A. § 5313B, stopping benefits based on fugitive felon status, were not met from December 27, 2001 to August 2, 2004.  38 C.F.R. § 3.665 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In this case, VCAA notice is not required because the issue presented involves a claim for waiver of recovery of overpayment of VA benefits.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (The notice and duty to assist provisions of the VCAA do not apply to chapter 53 waiver of recovery matters, as chapter 53 already contains its own notice provisions.  The VCAA provisions are relevant to a different chapter of title 38, i.e., Chapter 51, and do not apply to waiver matters.)

Background

The pertinent facts of the case are that the Veteran was incarcerated in one jurisdiction from July 9, 2000 to August 2, 2004, when he was released on parole.  A second jurisdiction issued a warrant for his arrest on September 11, 2000 and it was reportedly not cleared until July 19, 2007.  

The employees of the Veterans Benefits Administration (VBA), in this case, the RO, are bound by the manuals, fast letters, and other directives of that Administration.  In this case, the applicable provisions are found in VA Manual M-21, Part X, Chapter 16.  In Paragraph 1, the VBA writers stated that "A beneficiary or dependent who is the subject of a valid outstanding felony arrest warrant is presumed to be a fugitive felon for VA purposes."  The chapter then goes on to explain the procedures for determining a claimant's status and to stop benefits.  

VA Manual M-21, Part X, Chapter 16, Paragraph 3f addresses a situation where the person is incarcerated.  
Do not assume that a warrant is cleared when a beneficiary is incarcerated unless the beneficiary is incarcerated by the agency that issued the warrant.  (Example: The evidence shows that the beneficiary is incarcerated by the Michigan Department of Corrections, and the warrant was issued by the Michigan Department of Corrections.) 
A fugitive felon is often incarcerated for reasons unrelated to the warrant that was the subject of the fugitive felon referral.  In this situation, the warrant agency may file notice of the warrant at the prison facility.  This is referred to as "lodging" the warrant. 
If there is documented evidence that a warrant was lodged at a prison facility, you may consider the warrant cleared and the beneficiary removed from fugitive status as of the date the warrant agency lodged the warrant at the prison facility. 
Note: Although VA considers that a warrant is cleared when it is lodged at the prison, the warrant is technically still valid until the warrant agency picks up the beneficiary from the prison and returns the beneficiary to the jurisdiction that issued the warrant. 
Reference: For more information on award adjustments resulting from a beneficiary's imprisonment, see M21-1MR, Part III, Subpart v, 8.A.  [That provision provides for reduction in benefits during incarceration and stopping benefits for fugitive felons, but does not address the overlapping situation where there is an outstanding warrant for an incarcerated claimant.]

While the Board can turn to internal VA materials for guidance, they are not binding on the Board.  "Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of the law and regulation."  38 U.S.C.A. § 7104(a) (West 2002).  "The Board shall be bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the chief legal officer of the Department."  38 U.S.C.A. § 7104(c) (West 2002).  That is, the Board must follow the laws and regulations.  

There is a long standing provision of the law that provides for reduction of benefits when a veteran receiving compensation is incarcerated.  38 U.S.C.A. § 5313 (West 2002) (P.L. 96-385, Oct. 7, 1980).  Effective December 27, 2001, 38 U.S.C.A. § 5313B was added to completely stop benefits to a fugitive felon.  (P.L. 107-103).  The law defines a fugitive felon as a person who is a fugitive by reason of fleeing to avoid prosecution, or custody, or confinement...38 U.S.C.A. § 5313B (b)(1)(A) (West 2002).  The applicable regulation essentially repeats the law.  38 C.F.R. § 3.665 (2011).  The Veteran contends that he cannot be considered to be fleeing when he was in fact incarcerated in another jurisdiction.  

The law and regulation also provide that a person who is violating a condition of probation or parole will be considered a fugitive felon.  38 U.S.C.A. § 5313B(b)(1)(B); 38 C.F.R. § 3.665(n)(2) (ii).  The Veteran argues that he was not a fleeing felon when not violating parole or probation but is on parole under the authority of another jurisdiction.  

Discussion

This case presents a question as to which law applies to the period of the Veteran's incarceration; Section 5313, which reduces benefits to 10 percent, or Section 5313B, which completely stops benefits.  The Board has searched the law, regulations, and VA internal guidance and finds nothing that would indicate that Section 5313B supersedes or takes precedence over Section 5313.  To the contrary, the manual focuses on the Fugitive Felon Match program and explains the "objectives of the fugitive felon match are to assist law enforcement agencies (LEAs) in the apprehension of fugitives, and prevent payment of benefits to fugitive felons."  There is no indication that the program was intended to affect incarcerated persons.  

There is VA Manual M-21, Part X, Chapter 16, Paragraph 3f, quoted above.  That provision appears to be aimed at keeping track of a person and does not specifically address cutting off benefits.  If that paragraph were interpreted as urged by the RO, the result would be unconscionable.  Under Section 5313, an incarcerated veteran's benefits would be reduced, but the remainder could be apportioned to his dependents if need is shown.  Under Section 5313B all benefits to the veteran and his dependents stop.  Assume a veteran is incarcerated for 10 years, his benefits reduced, and the remainder paid to his needy children.  Now assume that while he is in prison, another jurisdiction suspects him of a crime and issues a warrant for his arrest, but the warrant is not cleared for 10 years, during which time his children get nothing.  That result is contrary to the provisions of Section 5313 and is unconscionable.  

Conclusion

The Board is bound to make its decisions in accordance with the law and regulations.  They must be interpreted in a consistent way.  Pertinent to this case, the law and regulation define a fugitive felon as someone who is "fleeing."  A VA manual provision cannot redefine a term defined by law in such a way that it negates other law.  That is, a fugitive felon cannot be redefined by the VA manual as someone with an open felony warrant when such a definition would conflict with the United States Code Section 5313.  The Board simply cannot ignore the law and give preference to a manual provision.  Consequently, the Board finds that Section 5313 providing a reduction in benefits to 10 percent applies to the periods when the Veteran was incarcerated.  

In this case, we have a copy of a Judgment from the State of Tennessee showing the Veteran was arrested on July 9, 2000, for aggravated robbery committed that day.  On July 28, 2000, he came to trial and was sentenced to 8 years with the Tennessee Department of Corrections.  He was released on parole on August 2, 2004.  Consequently, the provisions of Section 5313, reducing but not stopping benefits apply from July 9, 2000 to August 2, 2004.  


ORDER

The RO should re-calculate the Veteran's overpayment from July 9, 2000 to August 2, 2004 under the provisions of 38 U.S.C.A. § 5313 providing for a reduction in benefits to 10 percent, not under the provisions of 38 U.S.C.A. § 5313B applying to fugitive felons.  To that extent, the appeal is granted.  


REMAND

The Veteran contends that he was not a "fleeing" felon when he was out on parole.  The Board need not rule on this argument at this time because we need to determine when the Veteran was on parole and if he violated it at any time.  

VA's General Counsel has noted that the legislative record revealed that section 505(a) of Public Law No. 107-103 was patterned after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance from the Social Security Administration (SSA) and food stamps from the Department of Agriculture.  It was noted that records showed Public Law No. 104-193 "was designed to cut off the means of support that allows fugitive felons to continue to flee" and it was the intent of Congress to deny fugitives the means to maintain themselves in that status. VAOPGCPREC 7-2002 (Dec. 3, 2002).  

The United States Court of Appeals for the Second Circuit noted that the applicable statute did not permit SSA to conclude simply from the fact that there is an outstanding warrant for a person's arrest that he is "fleeing to avoid prosecution" and that there must have been some evidence that the person knows his apprehension is sought.  Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2d Cir. 2005).  It was further noted that in Jhirad v. Ferrandina, 486 F.2d 442, 444 (2d Cir. 1973), the law had been construed to imply an intent requirement and that in United States v. Rivera-Ventura, 72 F.3d 277, 280 (2d Cir. 1995), the term "fleeing from justice" was a term that "has generally been interpreted to mean a flight with intent to avoid or frustrate prosecution."  Thus, flight with intent to avoid or frustrate prosecution, custody or confinement must be considered except in cases of probation or parole violation.  

The facts after the Veteran's release from custody in August 2004 become somewhat fuzzy.  The information that the warrant was cleared on July 19, 2007 comes from a telephone call to the Commonwealth Attorney's office.  The file does contain an order dismissing an indictment dated July 19, 2007.  There is also a Judgment and Sentence on a Plea of Guilty, showing the Veteran appeared in Court on July 19, 2007 and plead guilty.  However, there are indications of earlier incarceration.  A VA Computer Match document dated in July 2006 shows the Veteran was confined in a Tennessee state prison on March 27, 2006.  Records from that state show the Veteran's sentence ended on July 15, 2006.  VA Computer Match for February 2007 shows the Veteran was confined on February 25, 2007 at a county jail, in the same jurisdiction where the warrant was issued in September 2000.  When the Veteran was sentenced in August 2007, he was given credit for 17 days in jail, which raises the possibility that he might have been released on bail prior to July 2007.  

Accordingly, the issue of whether VA compensation benefits were properly terminated effective from August 2, 2004 to July 19, 2007 is REMANDED for the following action:

1.  The Veteran should be asked to provide any documentation that he may have for periods of incarceration after August 2, 2004 to July 19, 2007.  

2.  The agency of original jurisdiction (AOJ) should request documentation from the appropriate authorities of the State of Tennessee pertaining to the Veteran's incarceration in March 2006, including beginning and ending dates.  

3.  The AOJ should determine when the Veteran was incarcerated and released from the county jail in February 2007.  It should also be determined if he was in jail pursuant to the warrant at issue and if he was released on bail.  Documentation should be obtained from the appropriate authorities.  

4.  For any other periods of incarceration identified by the Veteran, the AOJ should obtain documentation from the appropriate authorities.  

5.  Thereafter, the AOJ should readjudicate the issue of whether VA compensation benefits were properly terminated effective from August 2, 2004 to July 19, 2007 in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


